--------------------------------------------------------------------------------

Exhibit 10.26




PLAYBOY ENTERPRISES, INC.
EMPLOYEE STOCK PURCHASE PLAN
(as amended through February 22, 2010)


 
SECTION 1.
PURPOSE.



This Employee Stock Purchase Plan (the "Plan") is intended to advance the
interests of Playboy Enterprises, Inc. (the "Company") and its stockholders by
allowing employees of the Company and those subsidiaries of the Company that
participate in the Plan the opportunity to purchase shares of the Company's
Class B Common Stock ("Class B Common Stock").  It is intended that the Plan
will constitute an "employee stock purchase plan" within the meaning of Section
423 of the Internal Revenue Code of 1986, as amended from time to time (the
"Code").


 
SECTION 2.
ADMINISTRATION.



The Plan shall be administered by the Compensation Committee (the "Committee")
of the Board of Directors, comprised of persons who are both non-employee
directors within the meaning of Rule 16b-3 which has been adopted by the
Securities Exchange Commission under the Securities Exchange Act of 1934, as
amended, as such rule or its equivalent is then in effect ("Rule 16b-3") and
"outside directors" within the meaning of Section 162(m) of the Code.  The
majority of the Committee shall constitute a quorum, and the action of (a) a
majority of the members of the Committee present at any meeting at which a
quorum is present or (b) all members acting unanimously by written consent,
shall be the acts of the Committee.


The interpretation and construction by the Committee of any provision of the
Plan or of any subscription to purchase shares under it shall be final.  The
Committee may establish any policies or procedures which in the discretion of
the Committee are relevant to the operation and administration of the Plan and
may adopt rules for the administration of the Plan.  The Committee will, from
time to time, designate the subsidiaries (as defined below) of the Company whose
employees will be eligible to participate in the Plan.  No member of the
Committee shall be liable for any action or determination made in good faith
with respect to the Plan or any subscription to purchase shares under it.  For
purposes of this Plan, the term "subsidiary" means any corporation in which the
Company directly or indirectly owns or controls more than 50 percent of the
total combined voting power of all classes of stock issued by the corporation
and which constitutes a “subsidiary corporation” as such term is defined in
Treasury Regulation 1.424-1(f)(2).


 
SECTION 3.
ELIGIBILITY.



Each employee of the Company or of a participating subsidiary of the Company
whose customary employment is a minimum of 20 hours per week may subscribe to
purchase shares of Class B Common Stock under the terms of the Plan, except that
no employee may subscribe to purchase shares on any Purchase Date (as defined
below) if, immediately after the immediately preceding Subscription Date (as
defined below) and giving effect to the acquisition which could be made pursuant
to such subscription, such employee would own stock possessing 5 percent or more
of the total combined voting power or value of all classes of stock of the
Company or of any subsidiary of the Company.  For purposes of this paragraph,
stock ownership of an individual shall be determined under the rules of Section
424(d) of the Code and eligibility shall be determined in a manner consistent
with Treasury Regulation 1.423-2.


For purposes of the Plan:


(a)            The term "Subscription Date" means the first business day of each
fiscal quarter of the Company during which the Plan is effective or, in the case
of a participant who is not an employee of the Company or a participating
subsidiary of the Company as of a particular Subscription Date, the date
thereafter on which such participant became an employee of the Company or a
participating subsidiary of the Company.  The first Subscription Date under the
Plan will be July 1, 1996.

 
1

--------------------------------------------------------------------------------

 
 
(b)            The term "Purchase Date" means the last business day of the
fiscal quarter in which the related Subscription Date occurs.


 
SECTION 4.
PARTICIPATION.



(a)            An eligible employee shall evidence his or her agreement to
subscribe for shares by completing a written agreement (the "Subscription and
Authorization Form") provided by the Committee and filing it as directed by the
Committee.  A Subscription and Authorization Form will take effect within a
reasonable time after it has been filed with the Company.  Once an employee
provides the Committee with the Subscription and Authorization Form, he or she
continues as a participant in the Plan on the terms provided in such form until
he or she provides a new form or withdraws from the Plan.


(b)            In the Subscription and Authorization Form, an eligible employee
shall designate any whole dollar amount to be withheld from such employee's
compensation in each pay period and used to purchase shares of Common Stock on
the next Purchase Date, subject to the following limitations:  (i) the whole
dollar amount (on an annualized basis) shall not exceed 10 percent of his or her
compensation (as defined below) on an annualized basis; (ii) the maximum number
of shares of Class B Common Stock which can be purchased by any one employee on
any Purchase Date shall not exceed 2,000 shares of the Class B Common Stock; and
(iii) the Committee may establish from time to time minimum payroll
deductions.  For purposes of this Plan, the term "compensation" means an
eligible employee's bi-weekly base salary.


 
SECTION 5.
STOCK.



The stock purchased under the Plan shall be shares of authorized but unissued or
reacquired Class B Common Stock.  Subject to the provisions of Section 6(h), the
aggregate number of shares which may be purchased under the Plan shall not
exceed 430,000 shares of Class B Common Stock.  In the event that the dollar
amount of shares subscribed for in any quarter exceeds the number of shares
available to be purchased under the Plan, the shares available to be purchased
shall be allocated on a pro rata basis among the subscriptions.


 
SECTION 6.
TERMS AND CONDITIONS OF SUBSCRIPTIONS.



Subscriptions shall be evidenced by a Subscription and Authorization Form in
such form as the Committee shall from time to time approve, provided that all
employees subscribing to purchase shares shall have the same rights and
privileges (except as otherwise provided in Section 4(b) and subparagraph (d)
below), and provided further that such subscriptions shall comply with and be
subject to the following terms and conditions:


(a)            Purchase Price.  The purchase price shall be an amount equal to
85 percent of the fair market value of such stock on the Purchase Date.  During
such time as the Class B Common Stock is traded on the New York Stock Exchange,
the fair market value per share shall be the closing price of the Class B Common
Stock (as reported in the record of Composite Transactions for New York Stock
Exchange listed securities and printed in The Wall Street Journal) on such
Purchase Date (or on the next regular business date on which shares of the Class
B Common Stock of the Company shall be traded in the event that no shares of the
Class B Common Stock shall have been traded on the Purchase Date).  Subject to
the foregoing, the Committee shall have full authority and discretion in fixing
the purchase price.


(b)            Medium and Time of Payment.  The purchase price shall be payable
in full in United States dollars, pursuant to uniform policies and procedures
established by the Committee.  The funds required for such payment will be
derived by withholding from an employee's compensation.  An employee shall have
the right at any time to terminate the withholding from his or her compensation
of amounts to be paid toward the purchase price.  An employee shall have the
right, one time in each quarter, to change the amount so withheld, by submitting
a written request to the Company at least 15 business days before any Purchase
Date.  An employee shall have the right to cancel his or her subscription in
whole and to obtain a refund of amounts withheld from his or her compensation by
submitting a written request to the Company at least 15 business days before any
Purchase Date.  Any cancellation of a subscription in whole will constitute a
withdrawal under Section 4(a) of the Plan.  Such amounts shall thereafter be
paid to the employee within a reasonable period of time.

 
2

--------------------------------------------------------------------------------

 
 
(c)            No Interest on Employee Funds.  No interest shall accrue on any
amounts withheld from an employee's compensation.


(d)            Accrual Limitation.  No subscription shall permit the rights of
an employee to purchase stock under all "employee stock purchase plans" (as
defined in the Code) of the Company and its subsidiaries to accrue, under the
rules set forth in Section 423(b)(8) of the Code, at a rate which exceeds
$25,000 of fair market value of such stock (determined at the time of
subscription) for each calendar year.
 
(e)            Termination of Employment.  If an employee who has subscribed for
shares ceases to be employed by the Company or a participating subsidiary before
any applicable Purchase Date:


i.          Because of retirement or disability, he or she may elect to continue
making payments equal to the rate of payroll deductions made before retirement
or disability until the first Purchase Date following retirement or disability;
or otherwise the accumulated payment in his or her account at the time of
retirement or disability will be applied to purchase shares at the applicable
purchase price on the first Purchase Date following such retirement or
disability, unless the Company is otherwise notified in writing.


ii.         For any other reason, he or she may elect to have the accumulated
payment in his or her account at the time of termination applied to purchase
shares at the applicable purchase price on the first Purchase Date following
such termination; or otherwise the total unused payments credited to his or her
account on the date of termination will be refunded within a reasonable time
without interest, unless the Company is otherwise notified in writing.


(f)             Transferability.  Neither payments credited to an employee's
account nor any rights to subscribe to purchase shares of Class B Common Stock
under the  Plan may be transferred by an employee except by the laws of descent
and distribution.  Any such attempted transfer will be without effect, except
that the Company may treat such act as an election by the employee to withdraw
in accordance with Section 6(b).  Shares of Class B Common Stock may be
purchased under the Plan only by subscribing employees who have legal capacity
as determined under applicable state law or, in the event of the employee's
legal incapacity, by his or her guardian or legal representative acting in a
fiduciary capacity on behalf of the employee under state law or court
supervision.


(g)            Death and Designation of Beneficiary.  An employee may file with
the Company a written designation of beneficiary and may change such designation
of beneficiary at any time by written notice to the Company.  On the death of an
employee, the elections provided on termination of employment for retirement or
disability may be exercised by the employee's beneficiary, executor,
administrator, or other legal representative.


(h)            Adjustments.  The Committee may make or provide for such
adjustments in the purchase price and in the number or kind of shares of the
Class B Common Stock or other securities covered by outstanding subscriptions,
or specified in the second sentence of Section 5 of the Plan, as the Committee
in its sole discretion, exercised in good faith, may determine is equitably
required to prevent dilution or enlargement of the rights of employees that
would otherwise result from (i) any stock dividend, stock split, combination of
shares, recapitalization or other change in the capital structure of the
Company; (ii) any merger, consolidation, spin-off, split-off, spin-out,
split-up, separation, reorganization, partial or complete liquidation, or other
distribution of assets, issuance of rights or warrants to purchase stock; or
(iii) any other corporate transaction or event having an effect similar to any
of the foregoing. Moreover, in the event of any such transaction or event, the
Committee, in its discretion, may provide in substitution for any or all
outstanding subscriptions under this Plan such alternative consideration as it,
in good faith, may determine to be equitable in the circumstances.


(i)             Rights as a Stockholder.  An employee shall have no rights as a
stockholder with respect to any Class B Common Stock covered by his or her
subscription until the Purchase Date following payment in full.  No adjustment
shall be made for dividends (ordinary or extraordinary, whether in cash,
securities or other property) or distributions or other rights for which the
record date is prior to the date of such purchase, except as provided in Section
6(h) of the Plan.

 
3

--------------------------------------------------------------------------------

 
 
(j)             Fractional Shares.  Fractional shares may be purchased under the
Plan and credited to an account for the employee.  The Company, however, shall
have the right to pay cash in lieu of any fractional shares of Class B Common
Stock to be distributed from an employee's account under the Plan.


(k)            Other Provisions.  The Subscription and Authorization Form
authorized under the Plan shall contain such other provisions as the Committee
may deem advisable, provided that no such provisions may in any way be in
conflict with the terms of the Plan.


 
SECTION 7.
TERM OF PLAN.



Eligible employees may subscribe for shares under the Plan until April 25, 2016;
provided, however, that the Committee may terminate or suspend the Plan if at
any time there are less than 5 percent of the eligible employees participating
in the Plan.


 
SECTION 8.
AMENDMENT OF THE PLAN.



The Plan may be amended from time to time by the Committee, but without further
approval of the stockholders, no such amendment shall (a) increase the aggregate
number of shares of Class B Common Stock that may be issued and sold under the
Plan (except that adjustments authorized by Section 6(h) of the Plan shall not
be limited by this provision) or (b) materially modify the requirements as to
eligibility for participation in the Plan.


 
SECTION 9.
APPROVAL OF STOCKHOLDERS.



The Plan shall take effect upon adoption by the Board of Directors; provided,
however, that any subscriptions and purchases under the Plan shall be null and
void unless the Plan is approved by a vote of the holders of a majority of the
total number of outstanding shares of voting stock of the Company present in
person or by proxy at a meeting at which a quorum is present in person or by
proxy, which approval must occur within the period of 12 months after the date
the Plan is adopted by the Board of Directors.
 
 
4

--------------------------------------------------------------------------------